                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JENNY MAE VERTZ,

                    Plaintiff,
                                                   Case No. 18-cv-606-pp
      v.

ANDREW SAUL,

                    Defendant.


     ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
              UNDER 42 U.S.C. §406(B) (DKT. NO. 24)


      On October 29, 2018, the court approved the parties’ stipulation for

remand under 42 U.S.C. §405(g) and remanded this case to the Commissioner

of the Social Security Administration. Dkt. Nos. 16, 17. The parties stipulated

to an award of attorney fees under the Equal Access to Justice Act in the

amount of $5,970.31, which the court approved on November 23, 2018. Dkt.

No. 21. However, on January 15, 2019, the U.S. Department of Treasury

notified the plaintiff’s attorney that it had applied part of the EAJA payment

($3,587.87) toward a delinquent debt owed to the Department of Education.

Dkt. No. 24 at 2. Plaintiff’s attorney did not receive the $5,970.31; he received a

payment in the amount of $2,382.44, representing the difference between the

fee award ($5,970.31) and the debt paid to the Department of Education

($3,587.87). Id.




                                        1

           Case 2:18-cv-00606-PP Filed 01/12/21 Page 1 of 4 Document 25
       On September 19, 2019, the ALJ issued a fully favorable decision for the

plaintiff and awarded past-due benefits. Id. Neither the plaintiff nor her

attorney received a Notice of Award; however, the plaintiff’s attorney received a

letter from the Social Security office indicating it had withheld $12,875.90

(twenty-five percent of the past-due benefits). Id. at 3. Plaintiff’s attorney now

seeks an award of $4,493.46, with $2,382.44 “from those withheld benefits” to

be paid directly to the plaintiff. Id. at 3-4.

I.    Legal Standard

      An attorney who succeeds in obtaining benefits for a social security

claimant may recover fees under 42 U.S.C. §406. “‘Section 406(a) governs fees

for representation in administrative proceedings before the Social Security

Administration; § 406(b) controls fees for representation in federal court.’”

Kopulos v. Barnhart, 318 F. Supp. 2d 657, 660 (N.D. Ill. 2004) (citing

Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). The statute provides for a

reasonable fee not to exceed 25% of the past-due benefits awarded to the

claimant. Id. at 661. Such fees are deducted from the claimant's benefits and

do not constitute an award against the government. Id.

      A motion for fees under §406(b) requires court approval. Congress did

not intend such review to override the claimant and attorney’s fee arrangement

but rather to act as an “independent check” to ensure the arrangement yielded

a reasonable result. Gisbrecht, 535 U.S. at 807. Within the 25% boundary, the

attorney for the successful claimant must show that the fee sought is

reasonable for the services rendered. Id. In making its determination, the court

                                           2

         Case 2:18-cv-00606-PP Filed 01/12/21 Page 2 of 4 Document 25
may consider the character of the representation and the results obtained,

reducing the award if the attorney is responsible for delay in the proceeding

that had the effect of inflating past-due benefits, or if the fee is so large in

comparison to the amount of time the attorney spent on the case that the fee

would constitute a windfall for the attorney. Id. at 808.

II.    Analysis

       The plaintiff signed a contract with her attorney on agreeing to a 25%

total fee for representation before the agency and the court. Dkt. No. 24-4. The

second sentence of the fee contract stated:

       I agree that my attorney shall charge and receive as the fee an
       amount equal to twenty five percent (25%) of the past-due benefits
       that are awarded to my family and me in the event my case is won.

Id. at 1.

       The plaintiff’s attorney docketed the motion as an “unopposed” motion

for attorney’s fees. As is typically the case, the Commissioner did not stipulate

to the award because it is paid from past-due benefits rather than agency

funds. Dkt. No. 24 at 4. The Commissioner’s attorney pointed out that the

plaintiff’s request actually seeks an authorization for a fee of $6,875.90 rather

than $4,493.46. Id. The court has confirmed with the Commissioner’s attorney,

Megan Hugo, that the Commissioner does not oppose this request.

       Because of the previous EAJA award and the amounts withheld from

that award for payment to the Department of Education, the plaintiff’s attorney

asks the court to “approve $4,493.46 as attorney fees and order the

Commissioner to pay that amount to be paid out of the Plaintiff’s withheld

                                          3

            Case 2:18-cv-00606-PP Filed 01/12/21 Page 3 of 4 Document 25
benefits, and that the Court order $2,382.44 to be paid from those withheld

benefits to the Plaintiff.” Id. at 5. The plaintiff’s proposed order requires the

Commissioner to pay $4,493.46 to the plaintiff’s attorney, Daniel S. Lenz, from

the plaintiff’s past-due benefits and further orders the Commissioner to pay to

the plaintiff $2,382.44 from the plaintiff’s past-due benefits, representing the

offset for the money previously paid to the plaintiff’s attorney. Dkt. No. 24-8.

Attorney Hugo confirmed that the Commissioner does not oppose the award

structured in this manner.

       Overall, the fee request appears reasonable. The plaintiff prevailed and

the plaintiff’s attorney worked 37.25 hours on the brief, and the plaintiff agreed

to pay 25% of whatever past-due benefits were awarded to her.

III.   Conclusion

       The court GRANTS the plaintiff's motion for attorney's fees under 42

U.S.C. §406(b). Dkt. No. 24. The court AWARDS Attorney Daniel Lenz attorney

fees in the amount of $4,493.46. The court ORDERS the Commissioner to pay

$4,493.46 to the plaintiff’s attorney and $2,382.44 to the plaintiff from the

amount withheld from the plaintiff’s past-due benefits.

       Dated in Milwaukee, Wisconsin this 12th day of January, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          4

         Case 2:18-cv-00606-PP Filed 01/12/21 Page 4 of 4 Document 25
